DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-4, 6-7, and 9-21 are pending.
The U.S.C. 112 rejections have been corrected and the rejections are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 9-11, 13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20170315747) in view of Gans (US 20170169875)

Regarding claim 1, Yang teaches
An electronic device, comprising: 
a semiconductor memory device (Fig. 12 (700a – DRAM)) configured to store process information and to output the process information to outside of the semiconductor memory device; and ([0105], “memory device 700a may provide device information Dev_Info to DVFS controller 610 through memory controller 620. The device information Dev_Info may include at least one of information on a manufacturer, a product name, and a process revision ID with respect to memory device 700a. … controller 610 may determine the kind of memory device 700a connected to application processor 600a on the basis of the device information Dev_Info” and [0114], “memory device 700a/700b may store the device information Dev_Info, and as an example, memory device 700 may store the above-mentioned device information in a mode register set (MRS).”)
a host (Fig. 12 (600a – AP) configured to read the process information from the semiconductor memory device, and to select one of a plurality of operation modes depending on the process information so as to be set to an operation mode of the semiconductor memory device, wherein; ([0105], “memory device 700a may provide device information Dev_Info to DVFS controller 610 through memory controller 620. The device information Dev_Info may include at least one of information on a manufacturer, a product name, and a process revision ID with respect to memory device 700a. … controller 610 may determine the kind of memory device 700a connected to application processor 600a on the basis of the device information Dev_Info” and [0114], “memory device 700a/700b may store the device information Dev_Info, and as an example, memory device 700 may store the above-mentioned device information in a mode register set (MRS).”))
the process information is information indicating whether a process used to manufacture the semiconductor memory device is an enhanced process or a legacy process, ([0114], “memory device 700a/700b may store the device information Dev_Info, and as an example, memory device 700 may store the above-mentioned device information in a mode register set (MRS). The device information Dev_Info may include information on the manufacturer, the product name, and the process revision ID with respect to memory device 700. The process revision ID may include process information on memory device 700. Further, the device information Dev_Info may further include voltage level information according to the process revision ID.” And [0105], “controller 610 may determine the kind of memory device 700a connected to application processor 600a on the basis of the device information Dev_Info and may read out the table information matched with memory device 700a from information storing unit 650.” Where enhanced is interpreted as a faster device and a legacy is interpreted as a slower device. The combination of the process revision ID and the product determine the speed and voltage of operation of the device (i.e. whether the memory is an enhanced or a legacy process))
the plurality of operation modes define a plurality of respectively different latencies, by which data are output from the semiconductor memory device in response to a read command, and (Figs. 12-14, [0113-114], “DVFS controller 610 may further transmit the command CMD_Pow_mem to PMIC 800 to adjust the level of the power source voltage provided to memory device 700a/700b in response to the adjustment of the power source voltage with respect to memory controller 620. … memory device 700a/700b may store the device information Dev_Info, and as an example, memory device 700 may store the above-mentioned device information in a mode register set (MRS). The device information Dev_Info may include information on the manufacturer, the product name, and the process revision ID with respect to memory device 700. The process revision ID may include process information on memory device 700. Further, the device information Dev_Info may further include voltage level information according to the process revision ID.” And [0105], “controller 610 may determine the kind of memory device 700a connected to application processor 600a on the basis of the device information Dev_Info and may read out the table information matched with memory device 700a from information storing unit 650.” Where a change in voltage of operation is interpreted as a change in power consumption operation modes) 
the process information is programmed in the semiconductor memory device as part of a process of manufacturing the semiconductor memory device. ([0105], “The device information Dev_Info may include at least one of information on a manufacturer, a product name, and a process revision ID with respect to memory device 700a. … controller 610 may determine the kind of memory device 700a connected to application processor 600a on the basis of the device information Dev_Info and may read out the table information matched with memory device 700a from information storing unit 650”)
Yang teaches a plurality of operation modes related to the process that effects the voltage and frequency of operation but does not specifically state that a plurality of latencies may be used to affect the operation modes, although inherently voltage and frequency changes will affect the latency of the system. Gans teaches that the voltage, frequency and latency are related and that
the plurality of operation modes define a plurality of respectively different latencies ([0011], “As known, latency information indicative of a latency may be programmed in the memory device (e.g., via mode register) to control timing aspects of the operation of a memory device. For example, the latency information may set the timing of when data is provided by the memory device relative to when it receives a memory command.” And [0016-17], “The latency information may be the power demand information 112 discussed above. The latency information may be included in information associated with a mode register write command that may be received from a host device. The mode register write command may be received via a command and/or address bus and may be used to write the latency information to a mode register. Control logic may then provide the latency information to the power control circuit (e.g., power control circuit 102).  …the power control circuit determines an appropriate voltage rail for use by DVFS circuits based on the latency information. In various embodiments, the latency information may correspond to an operating frequency provided by the host to the memory device.”)
Yang and Gans are analogous art. Gans is cited to teach a similar concept of voltage and frequency scaling in a memory device.  Based on Gans, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Yang to write to a register to change the voltage and latency of the memory device.  Furthermore, being able to change the voltage and latency of the memory device improves on Yang by being able to reduce power consumption while meeting performance needs. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because “there is a need for memory devices that can support DVFS to improve power efficiency.”, [0002]
Regarding claim 2, Yang teaches wherein the process information corresponds to process information applied to a peripheral circuit to control a cell array of the semiconductor memory device. (Fig. 5, (peripheral circuit), [0068], “Voltage adjustment unit 210 may generate a cell voltage Vol_cell provided to memory cell array 230 and a peripheral voltage Vol_peri provided to peripheral circuit 240 as internal voltages, and may adjust a level of the cell voltage Vol_cell and/or the peripheral voltage Vol_peri.” And [0114], “The process revision ID may include process information on memory device 700. Further, the device information Dev_Info may further include voltage level information according to the process revision ID.)
Regarding claim 3, Yang teaches wherein the semiconductor memory device includes a program component for storing the process information. ([0114], “memory device 700a/700b may store the device information Dev_Info, and as an example, memory device 700 may store the above-mentioned device information in a mode register set (MRS).”) 
Regarding claim 4, Yang teaches wherein the process information is output through a mode register read by the host. ([0105], “controller 610 may determine the kind of memory device 700a connected to application processor 600a on the basis of the device information Dev_Info” and [0114], “memory device 700a/700b may store the device information Dev_Info, and as an example, memory device 700 may store the above-mentioned device information in a mode register set (MRS).”) 
Regarding claim 6, Yang teaches wherein, when the process information corresponds to the enhanced process, the host sets the semiconductor memory device with an operation parameter corresponding to one selected in advance from among the plurality of operation modes. (Fig. 12, (Device Target Voltage tables – 650) [0104], “information storing unit 650 may store table information (e.g., a target voltage table) on a voltage level according to an operation speed with respect to one or more devices. For instance, information storing unit 650 may store the table information regarding one or more memory devices, which may be the same or different kinds of memory devices.” And [0105], “controller 610 may determine the kind of memory device 700a connected to application processor 600a on the basis of the device information Dev_Info and may read out the table information matched with memory device 700a from information storing unit 650.”)
Regarding claim 9, Yang teaches wherein the semiconductor memory device includes a mode register set storing information about one or more of an operating voltage or an operating speed corresponding to the selected operation mode. ([0114], “memory device 700a/700b may store the device information Dev_Info, and as an example, memory device 700 may store the above-mentioned device information in a mode register set (MRS). The device information Dev_Info may include information on the manufacturer, the product name, and the process revision ID with respect to memory device 700. The process revision ID may include process information on memory device 700. Further, the device information Dev_Info may further include voltage level information according to the process revision ID.”)
Regarding claim 10, Yang teaches
A method for setting a semiconductor memory device, the method comprising: 
reading process information from the semiconductor memory device;Atty Docket No. 239/1281_00 (Figs. 12, 13, and 14, [0105], “controller 610 may determine the kind of memory device 700a connected to application processor 600a on the basis of the device information Dev_Info and may read out the table information matched with memory device 700a from information storing unit 650.” And [0114], “memory device 700a/700b may store the device information Dev_Info, and as an example, memory device 700 may store the above-mentioned device information in a mode register set (MRS).” Where the Dev_Info include process information)- 36 –
determining whether the process information indicates an enhanced process or a legacy process, wherein the process information is programmed in the semiconductor memory device as part of a process of manufacturing the semiconductor memory device; ([0114], “memory device 700a/700b may store the device information Dev_Info, and as an example, memory device 700 may store the above-mentioned device information in a mode register set (MRS). The device information Dev_Info may include information on the manufacturer, the product name, and the process revision ID with respect to memory device 700. The process revision ID may include process information on memory device 700. Further, the device information Dev_Info may further include voltage level information according to the process revision ID.” And [0105], “controller 610 may determine the kind of memory device 700a connected to application processor 600a on the basis of the device information Dev_Info and may read out the table information matched with memory device 700a from information storing unit 650.” Where enhanced is interpreted as a faster device and a legacy is interpreted as a slower device. The combination of the process revision ID and the product determine the speed and voltage of operation of the device (i.e. whether the memory is an enhanced or a legacy process))
determining a latency by which data are output, from among a plurality of respectively different latencies, in response to a read command of the semiconductor memory device, depending on the determination result; and ([0105], “controller 610 may determine the kind of memory device 700a connected to application processor 600a on the basis of the device information Dev_Info and may read out the table information matched with memory device 700a from information storing unit 650.” And [0114], “The process revision ID may include process information on memory device 700. Further, the device information Dev_Info may further include voltage level information according to the process revision ID.”) 
Yang teaches a plurality of operation modes related to the process that effects the voltage and frequency of operation but does not specifically state that a plurality of latencies may be used to affect the operation modes, although inherently voltage and frequency changes will affect the latency of the system. Gans teaches that the voltage, frequency and latency are related and that
determining a latency by which data are output, from among a plurality of respectively different latencies, in response to a read command of the semiconductor memory device ([0016-17], “The latency information may be the power demand information 112 discussed above. The latency information may be included in information associated with a mode register write command that may be received from a host device. The mode register write command may be received via a command and/or address bus and may be used to write the latency information to a mode register. Control logic may then provide the latency information to the power control circuit (e.g., power control circuit 102).  …the power control circuit determines an appropriate voltage rail for use by DVFS circuits based on the latency information. In various embodiments, the latency information may correspond to an operating frequency provided by the host to the memory device.”) And [0019], “Control logic within the memory device may provide the contents of the dedicated DVFS bits to the power control circuit in the form of DVFS information. In operation 304, the power control determines the selected voltage rail based on the DVFS information. The power control circuit may read the DVFS bit in the mode register and, based on the value of the DVFS bit, determine whether the low voltage power supply or the high voltage power supply should be coupled to the DVFS circuit.” Where the plurality of respectively different latencies is interpreted and the different latencies related to different frequencies of operation)
setting a mode register set of the semiconductor memory device such that the semiconductor memory device operates depending on the determined latency or the determined operating voltage. ([0011], “the power control circuit 102 may receive the power demand information 112, which may be, for example, latency information or DVFS information specifying a particular voltage power supply. The power demand information 112 may be programmed in a mode register, for example, using a mode register write command provided to a memory device. The power demand information 112 may be received from, or based on information from a system processor, or other device capable of providing instructions and/or information to a memory device, such as the host 10 of FIG. 5. ”)
Yang and Gans are analogous art. Gans is cited to teach a similar concept of voltage and frequency scaling in a memory device.  Based on Gans, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Yang to write to a register to change the voltage and latency of the memory device.  Furthermore, being able to change the voltage of the memory device improves on Yang by being able to reduce power consumption while meeting performance needs. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because “there is a need for memory devices that can support DVFS to improve power efficiency.”, [0002]
Regarding claim 11, Yang teaches wherein: the semiconductor memory device includes a cell array in which the data are stored, and a peripheral circuit configured to control the cell array and to control an input/output of the data, and (Fig. 5, [0068],” Memory cell array 230 may include a plurality of memory cells storing data, and peripheral circuit 240 may include various types of circuits associated with writing the data to, and reading the data from, memory cell array 230.)
the process information corresponds to a process used to manufacture the peripheral circuit. ([0114], “The process revision ID may include process information on memory device 700.”)
Regarding claim 13, Yang teaches wherein the reading of the process information is performed by a mode register read for reading the process information stored in the mode register set of the semiconductor memory device. ([0105], “The device information Dev_Info may include at least one of information on a manufacturer,
 a product name, and a process revision ID with respect to memory device 700a. DVFS controller 610 may determine the kind of memory device 700a connected to application processor 600a on the basis of the device information Dev_Info, and [0114], “memory device 700a/700b may store the device information Dev_Info, and as an example, memory device 700 may store the above-mentioned device information in a mode register set (MRS).”) 
Regarding claim 17, Yang teaches
A semiconductor memory device, comprising: 
a cell array including a plurality of DRAM cells to store data; (Fig. 5 (230 – memory cell array)
a peripheral circuit configured to write data in the cell array, or to sense and output data stored in the cell array; and (Fig. 5 (240 – peripheral circuit))
a mode register set circuit configured to output process information about the peripheral circuit to outside of the semiconductor memory device, ([0114]. “memory device 700a/700b may store the device information Dev_Info, and as an example, memory device 700 may store the above-mentioned device information in a mode register set (MRS).” And [0105], “memory device 700a may provide device information Dev_Info to DVFS controller 610 through memory controller 620.” Where the memory controller is interpreted as “outside” the memory)
the process information is information indicating whether a process used to manufacture the peripheral circuit is an enhanced process or a legacy process, and ([0114], “memory device 700a/700b may store the device information Dev_Info, and as an example, memory device 700 may store the above-mentioned device information in a mode register set (MRS). The device information Dev_Info may include information on the manufacturer, the product name, and the process revision ID with respect to memory device 700. The process revision ID may include process information on memory device 700. Further, the device information Dev_Info may further include voltage level information according to the process revision ID.” And [0105], “controller 610 may determine the kind of memory device 700a connected to application processor 600a on the basis of the device information Dev_Info and may read out the table information matched with memory device 700a from information storing unit 650.” Where enhanced is interpreted as a faster device and a legacy is interpreted as a slower device. The combination of the process revision ID and the product determine the speed and voltage of operation of the device (i.e. whether the memory is an enhanced or a legacy process))
 the process information is programmed in the semiconductor memory device as part of a process of manufacturing the semiconductor memory device. ([0105], “The device information Dev_Info may include at least one of information on a manufacturer, a product name, and a process revision ID with respect to memory device 700a. … controller 610 may determine the kind of memory device 700a connected to application processor 600a on the basis of the device information Dev_Info and may read out the table information matched with memory device 700a from information storing unit 650”)
Yang teaches a plurality of operation modes related to the process that effects the voltage and frequency of operation but does not specifically state that a plurality of latencies may be used to affect the operation modes, although inherently voltage and frequency changes will affect the latency of the system. Gans teaches that the voltage, frequency and latency are related and that
and to set an output latency of data from among a plurality of different latencies and a level of an operating voltage of the peripheral circuit in response to a mode register write request, wherein ([0016-17], “The latency information may be the power demand information 112 discussed above. The latency information may be included in information associated with a mode register write command that may be received from a host device. The mode register write command may be received via a command and/or address bus and may be used to write the latency information to a mode register. Control logic may then provide the latency information to the power control circuit (e.g., power control circuit 102).  …the power control circuit determines an appropriate voltage rail for use by DVFS circuits based on the latency information. In various embodiments, the latency information may correspond to an operating frequency provided by the host to the memory device.” And [0019], “Control logic within the memory device may provide the contents of the dedicated DVFS bits to the power control circuit in the form of DVFS information. In operation 304, the power control determines the selected voltage rail based on the DVFS information. The power control circuit may read the DVFS bit in the mode register and, based on the value of the DVFS bit, determine whether the low voltage power supply or the high voltage power supply should be coupled to the DVFS circuit.” Where the plurality of respectively different latencies is interpreted and the different latencies related to different frequencies of operation)
Yang and Gans are analogous art. Gans is cited to teach a similar concept of voltage and frequency scaling in a memory device.  Based on Gans, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Yang to write to a register to change the voltage and latency of the memory device.  Furthermore, being able to change the voltage of the memory device improves on Yang by being able to reduce power consumption while meeting performance needs. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because “there is a need for memory devices that can support DVFS to improve power efficiency.”, [0002]

As to claim 9, Yang and Gans teach these claims according to the reasoning provided in claim 17.
As to claim 18, Yang and Gans teach these claims according to the reasoning provided in claim 4.

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20170315747)  and Gans in view of Jung (US 20200264884)
Regarding claim 7, Yang and Gans do not teach but Jung teaches wherein the host performs a training operation for optimizing a reference voltage and a timing of the semiconductor memory device set with the operation parameter. (claim 5, “a command decoder configured to generate the write command, an address recognition command, or a mode register command by decoding the command/address signal provided through the shared pins according to the clock signal; … a mode register set configured to generate a training mode signal according to the mode register command; a first logic circuit configured to perform a logic operation on the address recognition command and the training mode signal and output an output signal”)
Yang, Gans, and Jung are analogous art. Jung is cited to teach a similar concept of operating memory device.  Yang and Gans teach using a DVFS system to optimize the memory device operation between power consumption and performance will. Jung teaches training the memory device to provide stable communication between the host and the memory device. Based on Jung, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Yang to training the system based on the process information.  Furthermore, being able to train the memory system improves on Yang and Gans by being able to provide stable communication between the host and the memory system. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because “to essentially perform a training operation to provide a stable input/output connection with an associated device (for example, a host).”, [0003]
As to claim 16, Yang, Gans, Suh, and Jung teach this claim according to the reasoning provided in claim 7.

Claim 12 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Gans as applied to claim 12 above, and further in view of Lu et al. (US 20210295893).
Regarding claim 12, Yang and Gans do not teach but Lu teaches wherein the enhanced process corresponds to a high-K metal gate process or a fin field effect transistor process. ([0059], “In order to reduce the leakage current to maintain the stored charges without being leaked through the access transistor, usually designs are made to let the access transistor have a very high threshold voltage. When the VCCSA is reduced to 0.6 V, the 7 nm or 5 nm process tri-gate or FinFET transistors are adopted for peripheral circuits in DRAM design, and the threshold voltage of these transistor can be scaled accordingly, … the gate-dielectric thickness of the access transistor (such as finfet or tri-gate transistor) is still maintained as that of the peripheral transistors without increasing its thickness, and then the high performance merit of using the tri-gate structure can be maintained.”)
Lu, Yang and Gans are analogous art. Lu is cited to teach a similar concept of a memory device.  Based on Lu, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Yang and Gans to use a FINFET process as the “enhanced” performance.  Furthermore, being able to use a FINFET process improves on Yang by being able to reduce power consumption delivering high/enhanced performance. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because “the key contribution to be able to follow the Moore's Law is due to the invention and execution of 3D transistor structures (e.g. gate around, Tri-gate or FINFET). The 3D shaped or structured transistor does deliver high performance, low leakage and high reliability, etc.”, [0010]
As to claim 20, Yang, Gans, and Lu teach this claim according to the reasoning provided in claims 5 and 12.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Gans as applied to claim 14 above, and further in view of Schaeffer et al. (US 20080080261)
Regarding claim 14, Yang and Gans do not teach but Schaeffer teaches wherein the reading of the process information is performed by a control operation for reading the process information programmed at a nonvolatile memory element provided in the semiconductor memory device. ([0093], “a serial presence detect ("SPD") device to store and retrieve parameters and configuration information regarding device 1000 and/or memory module 900. In an embodiment, an SPD 1002 is a non-volatile storage device.”)
Schaeffer, Yang and Gans are analogous art. Schaeffer is cited to teach a similar concept of operating a memory device.  Yang teaches storing process information to determine the operation of a memory device but does not specifically mention storing this information in a nonvolatile memory element. Schaeffer teaches storing configuration in a nonvolatile memory element. Based on Schaeffer, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Yang and Gans to store the process information in a non-volatile memory element.  Furthermore, being able to store the process information in a non-volatile memory element improves on Yang and Gans by being able to maintain the process information even when in a low power mode or powered off. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification maintain the process information even when in a low power mode or powered off.

Claim 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, Gans, and Schaeffer as applied to claim 10 and 17, respectively, above, and further in view of Song.
Regarding claim 15, Yang, Gans, and Schaeffer do not teach but Song teaches wherein the semiconductor memory device includes a dedicated pin for outputting the process information. ([0042], “FIGS. 1 and 2 illustrate that the memory condition CONDITION is transmitted from the memory 110 to the memory controller 120 through a separate channel from other channels through which the command CMD, the address ADD, and the data DATA are transmitted.” And [0029], “For example, the memory condition CONDITION includes one or more of temperature information, process information, and voltage information of the memory 110.”)
Song, Yang, Gans, and Schaeffer are analogous art. Song is cited to teach a similar concept of controlling performance in a memory device.  Based on Song, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Yang, Gans, and Schaeffer to use a dedicated pin to send process information to the host/memory controller.  Furthermore, being able to change the voltage of the memory device improves on Yang, Gans, and Schaeffer by being able to increase performance dependent on the condition. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification because “When the condition of the memory 110 is determined to be good, it is possible to further increase the performance of the memory 110 for a faster operation of the memory 110. When the condition of the memory 110 is determined to be bad, it is possible to reduce the performance of the memory 110 for a stable operation of the memory 110.”, [0030]
As to claim 19, Yang, Gans, and Song teach this claim according to the reasoning provided in claim 15.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Gans as applied to claim 14 above, and further in view of Roy (US 20170330609)
Regarding claim 21 Gans teaches
wherein: the plurality of respectively different latencies include a first latency and a second latency, ([0016-17], “The latency information may be the power demand information 112 discussed above. The latency information may be included in information associated with a mode register write command that may be received from a host device. The mode register write command may be received via a command and/or address bus and may be used to write the latency information to a mode register. Control logic may then provide the latency information to the power control circuit (e.g., power control circuit 102).  …the power control circuit determines an appropriate voltage rail for use by DVFS circuits based on the latency information. In various embodiments, the latency information may correspond to an operating frequency provided by the host to the memory device.”)

the second latency being longer than the first latency, ([0031], “FIGS. 11-14C, has the capability to operate with significant overdrive voltage compared to standard CMOS devices. As a result, the performance of MST-based devices is up to 70% higher than standard CMOS technology, which can translate into a 70% reduction in latency.”, where MST devices contain high-K dielectrics [0066] “superlattice 25 to provide an interface for high-K”)
when the process information programmed in the semiconductor memory device as part of manufacturing the semiconductor memory device indicates that a process used to manufacture peripheral circuits (Fig. 17 (62 – peripheral circuits w/ superlattice) of the semiconductor memory device is a high-K metal gate process, the host and the semiconductor memory device operate according to the first latency, and ([0031], “FIGS. 11-14C, has the capability to operate with significant overdrive voltage compared to standard CMOS devices. As a result, the performance of MST-based devices is up to 70% higher than standard CMOS technology, which can translate into a 70% reduction in latency.”, where MST devices contain high-K dielectrics [0066] “superlattice 25 to provide an interface for high-K”)
when the process information programmed in the semiconductor memory device as part of manufacturing the semiconductor memory device indicates that a process used to manufacture peripheral circuits of the semiconductor memory device is a legacy process, the host and the semiconductor memory device operate according to the second latency. ([0031], “FIGS. 11-14C, has the capability to operate with significant overdrive voltage compared to standard CMOS devices. As a result, the performance of MST-based devices is up to 70% higher than standard CMOS technology, which can translate into a 70% reduction in latency.”)
Roy, Yang and Gans are analogous art. Schaeffer is cited to teach a similar concept of operating a memory device.  Yang teaches storing process information to determine the operation of a memory device but does not specifically mention a high-K process or a legacy process that determines the latency. Roy teaches a reduction in latency when the high-K process is used in peripheral devices. Based on Roy, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Yang and Gans to reduce latency in a memory device by using a high-K process in peripheral circuits.  Furthermore, being able to have a reduced latency when a high_K process is used improves on Yang and Gans by being able to determine that the latency is less when a high-K process has been determined to be used. To one of ordinary skill in the art before the effective filing data of the invention it would have been advantageous to make this modification be able to determine the appropriate timing when the high-K process has been selected.

Response to Arguments
Applicant's arguments filed 05/13/2022 have been fully considered but they are not persuasive. The Applicant’s representative argues that Yang in conjunction with Gans do not teach the claim limitations. The Examiner respectfully disagrees. The Applicant’s representative makes three main arguments. The first argument states Gans does not teach that “the host selects one or a plurality of operation modes depending on the process information programmed in the memory device”.  Gans is used to teach that latency can be related to controlling the processing modes. Yang is used to teach that “selects one or a plurality of operation modes depending on the process information programmed in the memory device” as recited in paragraph [0114], “memory device 700a/700b may store the device information Dev_Info, and as an example, memory device 700 may store the above-mentioned device information in a mode register set (MRS). The device information Dev_Info may include information on the manufacturer, the product name, and the process revision ID with respect to memory device 700. The process revision ID may include process information on memory device 700. Further, the device information Dev_Info may further include voltage level information according to the process revision ID.” and Fig. 14A. Second, the Applicant’s representative argues that Gans fails to teach that latency is elected based on a process used to manufacture the semiconductor memory. As pointed out by the Applicant Yang teaches that process information is stored with “a process revision ID to set and operation speed.” in paragraphs [0105], and [0114]. The Applicant’s representative then argues that “one of ordinary skill in the art would not consider clock frequency to be the same characteristic as memory latency.  While it is true that they are not the same characteristic, one of ordinary skill in the art would understand based on Gans that frequency and latency are related as stated in paragraph [0016-17] and that it would be obvious to combine Gans and Yang.  Yang teaching that the data (voltage and frequency) is stored related to process id and Gans teaching that it would be obvious to store frequency or latency data. Therefore, the Applicant’s representative’s arguments are not persuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468. The examiner can normally be reached Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHERI L HARRINGTON/Examiner, Art Unit 2187                                                                                                                                                                                                        July 22, 2022

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187